Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 1 of 8   PageID #: 277



 SCOTT A. KRONLAND
 MATTHEW J. MURRAY (Pro Hac Vice)
 ALTSHULER BERZON LLP
 177 Post Street, Suite 300
 San Francisco, CA 94108
 Telephone: (415) 421-7151
 Facsimile: (415) 362-8064
 E-mail: skronland@altber.com
         mmurray@altber.com
 JAMES E.T. KOSHIBA (768-0)
 JONATHAN E. SPIKER (10230-0)
 KOSHIBA PRICE & GRUEBNER
 707 Richards Street, Suite 610
 Honolulu, Hawaii 96813
 Telephone: (808) 523-3900
 Facsimile: (808) 526-9829
 E-mail: jkoshiba@koshibalaw.com
         jspiker@koshibalaw.com
 Attorneys for Defendant Hawaii Government
 Employees Association / AFSCME, Local 152
 [Additional counsel on next page]
                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  PATRICIA GROSSMAN,                    Case No. 18-00493 DKW-RT

                 Plaintiff,
        v.                              DEFENDANTS’ JOINT
                                        SCHEDULING CONFERENCE
  HAWAII GOVERNMENT                     STATEMENT (LR 16.2(b))
  EMPLOYEES ASSOCIATION/
  AFSCME LOCAL 152; DAVID
  LASSNER, IN HIS OFFICIAL     Scheduling Conf.:
  CAPACITY AS PRESIDENT OF THE June 13, 2019, 9:00 AM
  UNIVERSITY OF HAWAII; AND    Hon. Rom Trader
  CLARE E. CONNORS, IN HER
  OFFICIAL CAPACITY AS
  ATTORNEY GENERAL OF
  HAWAII,

               Defendants.
Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 2 of 8      PageID #: 278



 CLARE E. CONNORS (7936)
 Attorney General of Hawaii
 JAMES E. HALVORSON (5457)
 RICHARD H. THOMASON (5140)
 Deputy Attorneys General
 Department of the Attorney General, State of Hawai’i
 235 South Beretania Street, 15th Floor
 Honolulu, Hawaii 96813
 Telephone: (808) 587-2900
 Facsimile: (808) 587-2965
 E-Mail: james.e.halvorson@hawaii.gov
         richard.h.thomason@hawaii.gov

 Attorneys for Defendant Clare E. Connors,
 in her official capacity as the Attorney General of Hawaii

 CARRIE K. S. OKINAGA (5958-0)
 University General Counsel
 DEREK T. MAYESHIRO (6858-0)
 ELISABETH A. K. CONTRADES (7665-0)
 LESLIE P. CHINN (8426-0)
 Associates General Counsel
 University of Hawai‘i
 2444 Dole Street, Bachman Hall 110
 Honolulu, Hawai‘i 96822
 Telephone: (808) 956-2211
 Facsimile: (808) 956-2109
 E-Mail: derekmay@hawaii.edu
          elisabeth.contrades@hawaii.edu
          lchinn8@hawaii.edu

 Attorneys for Defendant David Lassner,
 in his official capacity as President of the University of Hawai’i
Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 3 of 8            PageID #: 279



      DEFENDANTS’ JOINT SCHEDULING CONFERENCE STATEMENT

        Pursuant to Local Rule 16.2(b), defendants Hawaii Government Employees

 Association / AFSCME Local 152 (“HGEA”), Clare E. Connors, and David

 Lassner provide this Joint Scheduling Conference Statement in advance of the

 June 13, 2019 Scheduling Conference.

 1.     Nature of the Case

        Defendant HGEA is the democratically chosen collective bargaining

 representative for a unit of University of Hawaii employees. Plaintiff Patricia

 Grossman is one of the employees in the bargaining unit. Plaintiff brought this

 action against defendants HGEA, the President of the University of Hawaii (David

 Lassner), and Hawaii’s Attorney General (now Clare E. Connors) on December

 20, 2018. Complaint (Dkt. 1). Her Complaint alleges two causes of action under

 42 U.S.C. §1983.

        In Count II, plaintiff alleges that Hawaii’s system of public sector collective

 bargaining through a democratically chosen exclusive representative violates the

 First Amendment. Complaint ¶¶55-65. On May 21, 2019, this Court granted

 defendants’ Motion to Dismiss Count II, holding that Count II is meritless under

 on-point Supreme Court and Ninth Circuit precedent. Dkt. 46. All that remains

 for resolution is Count I.

        In Count I, plaintiff alleges that defendants have violated her First



                                            1
Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 4 of 8            PageID #: 280



 Amendment rights by deducting union membership dues from her paychecks and

 refusing to allow her to withdraw from her membership in HGEA and stop her

 membership dues deductions. Complaint ¶¶37-54. The facts will show that Count

 I is also meritless. Plaintiff alleges that she “has no recollection of ever having

 signed a union membership authorization,” Complaint ¶24, but plaintiff voluntarily

 signed an application to become a HGEA member, and agreed to pay union

 membership dues, in 1995. HGEA has a copy of her written agreement. As a

 union member, plaintiff enjoyed membership rights and took advantage of access

 to members-only benefits. The deduction of membership dues from plaintiff’s pay

 pursuant to her own signed membership agreement did not infringe any First

 Amendment rights because plaintiff voluntarily authorized those deductions.

       In July 2018, plaintiff requested to resign her union membership and stop

 dues deduction from her paychecks. HGEA did not promptly process that request

 because of an administrative error. Other individuals in the same position had

 their requests processed and had any post-resignation deductions refunded. Upon

 discovering that plaintiff’s request had never been processed due to an

 administrative error, HGEA in January 2019 notified plaintiff’s employer to stop

 further deductions and sent plaintiff an unconditional refund of the $402.60 in dues

 received from her beginning on July 1, 2018, the start of the payroll period during

 which she requested to stop her dues deductions. Because defendants have already



                                            2
Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 5 of 8           PageID #: 281



 processed plaintiff’s request to stop deductions, plaintiff is no longer a member of

 HGEA, and HGEA has refunded all dues received from her since before she

 requested that her deductions cease, there remains no further live controversy

 regarding the period from July 1, 2018 forward. Moreover, HGEA’s

 administrative error was not state action that gives rise to a 42 U.S.C. §1983 claim.

 Plaintiff’s claims for retrospective relief against defendants Connors and Lassner

 are also barred by sovereign immunity.

 2.    Jurisdiction

       This Court has federal question jurisdiction over plaintiff’s claims under 28

 U.S.C. §1331, except that plaintiff’s remaining claims for prospective relief and

 for retrospective relief for the period July 1, 2018 forward do not present a live

 controversy and thus should be dismissed. Venue is proper because all defendants

 are residents of Hawaii and a substantial portion of the events at issue occurred in

 Hawaii. 28 U.S.C. §1391(b).

 3.    Jury Trial

       No party has demanded a jury trial.

 4.    Disclosures

       The parties agreed to exchange initial disclosures pursuant to Fed. R. Civ. P.

 26(a)(1) on June 6, 2019. All defendants are serving their initial disclosures on all

 other parties on June 6, 2019.



                                           3
Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 6 of 8          PageID #: 282



 5.    Discovery, Motions, and Hearings

       No discovery has been completed or is in progress. No motions are

 currently pending. Defendants’ Motion to Dismiss Count II was granted on May

 21, 2019. Dkt. 46.

 6.    Special Procedures

       All defendants are open to attempting to agree on stipulated facts on which

 the parties could file cross-motions to dismiss or for summary judgment to resolve

 Count I, but defendants believe that discovery should not be postponed as the

 parties attempt to reach such a potential stipulation. Defendants do not believe that

 any of the other special procedures specified in Fed. R. Civ. P. 16(c) and LR16.2

 are appropriate in this action.

 7.    Related Cases

       Defendants are not aware of any related case.

 8.    Additional Matters

       The parties have discussed alternative dispute resolution options, including,

 without limitation, the option of participation in the court’s mediation program.

 Defendants are prepared to consider this matter further and discuss options at the

 Scheduling Conference. See LR26.1(c).

       Pursuant to LR26.1(b), defendants reserve the right to file a supplemental

 Rule 26 Report before the scheduling conference if defendants have any objections



                                           4
Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 7 of 8         PageID #: 283



 to plaintiff’s Rule 26 Report.

 Dated: June 6, 2019                    Respectfully submitted,

                                  By:   /s/ Matthew J. Murray
                                        SCOTT A. KRONLAND
                                        MATTHEW J. MURRAY (Pro Hac Vice)
                                        ALTSHULER BERZON LLP
                                        JAMES E.T. KOSHIBA
                                        JONATHAN E. SPIKER
                                        KOSHIBA PRICE & GRUEBNER

                                        Attorneys for Defendant Hawaii Government
                                        Employees Association / AFSCME Local 152

                                        /s/ Richard H. Thomason
                                        RICHARD H. THOMASON
                                        JAMES E. HALVORSON
                                        Deputy Attorneys General

                                        Attorneys for Defendant Clare E. Connors, in
                                        her official capacity as the Attorney General
                                        of Hawaii

                                        /s/ Derek T. Mayeshiro
                                        CARRIE K. S. OKINAGA
                                        University General Counsel
                                        DEREK T. MAYESHIRO
                                        ELISABETH A. K. CONTRADES
                                        LESLIE P. CHINN
                                        Associates General Counsel
                                        Attorneys for Defendant David Lassner, in
                                        his official capacity as President of the
                                        University of Hawai’i




                                           5
Case 1:18-cv-00493-DKW-RT Document 50 Filed 06/06/19 Page 8 of 8      PageID #: 284




                         CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a copy of the foregoing document was

 served electronically through CM/ECF on the following:

             ROBERT H. THOMAS
             DAMON KEY LEONG KUPCHAK HASTERT
             1003 Bishop Street, Suite 1600
             Honolulu, HI 96813
                  Attorneys for Plaintiff PATRICIA GROSSMAN

             BRIAN KELSEY (Pro Hac Vice)
             JEFFREY M. SCHWAB (Pro Hac Vice)
             REILLY STEPHENS (Pro Hac Vice)
             Liberty Justice Center
             190 South LaSalle Street, Suite 1500
             Chicago, IL 60603
                   Attorneys for Plaintiff PATRICIA GROSSMAN
             DEREK T. MAYESHIRO
             ELISABETH A.K. CONTRADES
             LESLIE P. CHINN
             2444 Dole St., Bachman Hall 110
             Honolulu, HI 96822
                  Attorneys for Defendant DAVID LASSNER

             JAMES HALVORSON
             RICHARD THOMASON
             Department of the Attorney General, State of Hawaii
             235 S. Beretania Street, 15th Floor
             Honolulu, HI 96813
                   Attorneys for Defendant CLARE E. CONNORS
 Dated: June 6, 2019           By:    /s/Matthew J. Murray
                                      SCOTT A. KRONLAND
                                      MATTHEW J. MURRAY (Pro Hac Vice)
                                      ALTSHULER BERZON LLP

                                      JAMES E.T. KOSHIBA
                                      JONATHAN E. SPIKER
                                      KOSHIBA PRICE & GRUEBNER
                                     Attorneys for Defendant Hawaii Government
                                     Employees Association / AFSCME Local 152


                                        6
